AFFIRMED: Opinion Filed October 31, 2012.




                                                 In The
                                  (Luurt uf Apj.ira1
                          Fift1! Db.itrirt uf ixa; at Ja11zu
                                         No. 05-1 1-00734-CR


                             RICCO LACHARLES EPPS, Appellant

                                                   V.

                                TI-IE STATE OF TEXAS, Appellee


                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F09-01059-M


                               MEMORANDUM OPINION
                             Before Justices Bridges. Richter, and Lang
                                     Opinion By Justice Lang

        Ricco LaCharles Epps appeals the trial court’s judgment adjudicating guilt. The State did

not file a brief in this appeal. in one issue, Epps argues the trial court erred when it found him guilty

because no indictment or information was filed against him. Subsequent to filing his brief Epps

informed this Court that the information was accidently omitted from his copy of the clerk’s record

and his sole issue on appeal is “now totally without merit.” Accordingly, we dismiss Epps’s sole
issue as moot. Since there are no other issues in this appeal, we affirm the trial court’s judgment

tdjudicitinu nilt.


                                                                                    /
                                                                          /       /,-

                                                     DOUG LAS S :LANG
                                                     JUTlCE      /
Do Not Publish
l’ix. R .i\PP. P.
I lO734FUO5
                                   niirt nf Apprah
                         .!Fiftii Jitrirt nf 1ixai at Jat1u

                                       JUDGMENT
RICCO LACHARLES EPPS, Appellant                        Appeal from the 194th Judicial District
                                                       Court of Dallas County, Texas. (Tr.CLNo.
No. 05-1 1-00734-CR                                    F09-() I 059-M).
                                                       Opinion delivered by .Justice Lang, Justices
THE STATE OF TEXAS, Appellee                           Bridges and Richter participating.


     Based on the Court’s     opinion of   this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.




Judgment entered October 3 1, 201 2.

                                                         /            //
                                                         /




                                                      DOUGLAS S. LANG
                                                      JUSTIcE
                                                      1